Title: To John Adams from Thomas Jefferson, 23 June 1786
From: Jefferson, Thomas
To: Adams, John


     
      Dear Sir
      Paris June 23. 1786.
     
     I hear of a conveyance which allows me but a moment to write to you. I inclose a copy of a letter from mr̃ Lamb. I have written both to him & mr̃ Randall agreeable to what we had jointly thought best. the Courier de l’Europe gives us strange news of armies marching from the U.S. to take the posts from the English. I have received no public letters & not above one or two private ones from America since I had the pleasure of seeing you, so I am in the dark as to all these matters. I have only time left to address heaven with my good wishes for mr̃s Adams & miss Adams, & to assure you of the sincere esteem with which I have the honour to be Dear Sir / Your most obedt. / & most humble sert
     
      Th: Jefferson
     
     